Exhibit 99.1 Hub Group, Inc. Reports Record Second Quarter 2007 Revenue and Earnings DOWNERS GROVE, IL, July 19, 2007, Hub Group, Inc. (NASDAQ: HUBG) today reported record income from continuing operations for the quarter ended June 30, 2007 of $13.8 million, a 13% increase versus income from continuing operations for the second quarter of 2006. Hub Group’s diluted earnings per share from continuing operations was $0.35 for the second quarter of 2007.This represents an increase of 21% compared to last year's second quarter diluted earnings per share from continuing operations of $0.29.Hub Group’s operating margin increased to 5.5% in 2007 from 5.0% in 2006 due to yield enhancement efforts and improved operational efficiencies including in-house drayage. Hub Group’s revenue increased 1.6% to $401.6 million compared to $395.3 million in the second quarter of 2006.Second quarter intermodal revenue increased 5.2% to $300.9 million.Truck brokerage revenue decreased 6.3% to $73.2 million this quarter.Second quarter logistics revenue decreased 12.2% to $27.5 million.Gross margin from continuing operations increased 4.1% to $57.8 million compared to the second quarter of 2006. FULL YEAR 2007 Given the current operating environment, we are comfortable that the earnings for 2007 will be within the current analysts’ range of $1.36 to $1.46 per diluted share. CONFERENCE CALL Hub will hold a conference call at 5:00 p.m. Eastern Time (4:00 p.m. Central Time) on Thursday, July 19, 2007 to discuss its second quarter results. Hosting the conference call will be David P. Yeager, Vice-Chairman and Chief Executive Officer and Terri A. Pizzuto, Executive Vice-President, Chief Financial Officer and Treasurer. This call is being webcast by Thomson/CCBN and can be accessed through the Investors link at Hub Group's Web site at http://www.hubgroup.com or individual investors can access the audio webcast at http://www.earnings.com and institutional investors can access the webcast at http://www.streetevents.com . The webcast is listen-only. Those interested in participating in the question and answer session should follow the telephone dial-in instructions below. To participate in the conference call by telephone, please call ten minutes early by dialing (800) 299-0433. The conference call participant code is 41587483. The call will be limited to 60 minutes, including questions and answers. An audio replay will be available through the Investors link on the Company's Web site at http://www.hubgroup.com. This replay will be available for 30 days. ABOUT HUB GROUP: Hub Group, Inc. is a leading asset light freight transportation management company providing comprehensive intermodal, truck brokerage and logistics services. The Company operates through a network of over 30 offices throughout the United States, Canada and Mexico. CERTAIN FORWARD-LOOKING STATEMENTS: Statements in this press release that are not historical, including statements about Hub Group's or management's earnings guidance, intentions, beliefs, expectations, representations, projections, plans or predictions of the future, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are inherently uncertain and subject to risks. Such statements should be viewed with caution. Actual results or experience could differ materially from the forward-looking statements as a result of many factors. Factors that could cause actual results to differ materially include the factors listed from time to time in Hub Group's SEC reports including, but not limited to, the annual report on Form 10-K for the year ended December 31, 2006 and the report on Form 10-Q for the period ended March 31, 2007.Hub Group assumes no liability to update any such forward-looking statements. HUB GROUP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Revenue $ 401,565 $ 395,296 $ 794,862 $ 752,060 Transportation costs 343,802 339,805 680,438 649,196 Gross margin 57,763 55,491 114,424 102,864 Costs and expenses: Salaries and benefits 24,177 24,425 49,787 47,306 General and administrative 10,218 9,726 21,819 18,695 Depreciation and amortization 1,203 1,528 2,375 3,387 Total costs and expenses 35,598 35,679 73,981 69,388 Operating income 22,165 19,812 40,443 33,476 Other income (expense): Interest expense (24 ) (25 ) (45 ) (43 ) Interest income 611 552 1,256 998 Other, net 55 26 58 56 Total other income 642 553 1,269 1,011 Income from continuing operations before provision for income taxes 22,807 20,365 41,712 34,487 Provision for income taxes 9,032 8,146 16,518 13,795 Income from continuing operations 13,775 12,219 25,194 20,692 Discontinued operations: Income from discontinued operations of HGDS - 540 - 1,634 Provision for income taxes - 216 - 653 Income from discontinued operations - 324 - 981 Net income $ 13,775 $ 12,543 $ 25,194 $ 21,673 Basic earnings per common share Income from continuing operations $ 0.35 $ 0.30 $ 0.64 $ 0.51 Income from discontinued operations $ - $ 0.01 $ - $ 0.03 Net income $ 0.35 $ 0.31 $ 0.64 $ 0.54 Diluted earnings per common share Income from continuing operations $ 0.35 $ 0.29 $ 0.64 $ 0.50 Income from discontinued operations $ - $ 0.01 $ - $ 0.02 Net income $ 0.35 $ 0.30 $ 0.64 $ 0.52 Basic weighted average number of shares outstanding 39,043 40,768 39,150 40,482 Diluted weighted average number of shares outstanding 39,538 41,607 39,652 41,455 HUB GROUP, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 30, 2007 December 31, 2006 ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ 52,380 $ 43,491 Accounts receivable Trade, net 154,254 158,284 Other 10,732 8,369 Prepaid taxes 86 2,119 Deferred taxes 3,667 3,433 Prepaid expenses and other current assets 4,795 4,450 TOTAL CURRENT ASSETS 225,914 220,146 Restricted investments 4,803 3,017 Property and equipment, net 30,511 26,974 Other intangibles, net 7,279 7,502 Goodwill, net 225,448 225,448 Other assets 1,457 1,461 TOTAL ASSETS $ 495,412 $ 484,548 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Trade $ 112,933 $ 117,676 Other 6,035 6,839 Accrued expenses Payroll 11,855 18,294 Other 34,041 26,617 Related party payable - 5,000 TOTAL CURRENT LIABILITIES 164,864 174,426 Non-current liabilities 12,934 7,691 Deferred taxes 41,792 43,587 STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value;2,000,000 shares authorized;no shares issued or outstanding in 2007 and 2006 - - Common stock Class A:$.01 par value;97,337,700 shares authorized in 2007; 41,224,792 shares issued and 38,827,937 outstanding in 2007; 47,337,700 shares authorized in 2006;41,224,792 shares issued and 38,943,122 outstanding in 2006 412 412 Class B:$.01 par value; 662,300 shares authorized; 662,296 shares issued and outstanding in 2007 and 2006 7 7 Additional paid-in capital 176,830 179,203 Purchase price in excess of predecessor basis, net of tax benefit of $10,306 (15,458 ) (15,458 ) Retained earnings 171,437 146,243 Treasury stock; at cost, 2,396,855 shares in 2007 and 2,281,670 shares in 2006 (57,406 ) (51,563 ) TOTAL STOCKHOLDERS' EQUITY 275,822 258,844 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 495,412 $ 484,548 HUB GROUP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Income from continuing operations $ 25,194 $ 20,692 Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization 3,706 4,233 Deferred taxes 3,034 296 Compensation expense related to share-based compensation plans 1,923 1,708 (Gain) loss on sale of assets (117 ) 12 Changes in operating assets and liabilities excluding effects of purchase transaction: Restricted investments (1,786 ) (849 ) Accounts receivable, net 1,667 11,179 Prepaid taxes 2,033 4,962 Prepaid expenses and other current assets (345 ) (1,340 ) Other assets 4 239 Accounts payable (5,547 ) (4,148 ) Accrued expenses 985 (2,552 ) Non-current liabilities 180 - Net cash provided by operating activities 30,931 34,432 Cash flows from investing activities: Proceeds from sale of equipment 550 179 Purchases of property and equipment (7,453 ) (2,364 ) Cash used in acquisition of Comtrak, Inc. (5,000 ) (39,883 ) Proceeds from the disposal of discontinued operations - 12,203 Net cash used in investing activities (11,903 ) (29,865 ) Cash flows from financing activities: Proceeds from stock options exercised 329 1,905 Purchase of treasury stock (12,898 ) (173 ) Excess tax benefits from share-based compensation 2,430 7,797 Net cash (used in) provided by financing activities (10,139 ) 9,529 Cash flows from operating activities of discontinued operations - 1,848 Cash flows used in investing activities of discontinued operations - (38 ) Net cash provided by discontinued operations - 1,810 Net increase in cash and cash equivalents 8,889 15,906 Cash and cash equivalents beginning of period 43,491 36,133 Cash and cash equivalents end of period $ 52,380 $ 52,039
